Title: From John Adams to James Sullivan, 18 June 1789
From: Adams, John
To: Sullivan, James



Sir.
New York June 18th. 1789—

I have received your favour of the 10th. and am obliged to you for a free Communication of your Sentiments upon some important points.
The Situation of Rhode-Island, North Carolina and Vermont, must be disagreable to themselves as well as to their neighbours. Congress is not inattentive to either. What measures they may think proper to take is as yet to be determined—It is reported here that the minority in Massachusetts are encouraging the majority in Rhode Island—A speach from the President, a Resolution of the House or senate or both, have been thought of and proposed, but there are different sentiments concerning the Wisdom and the effects of Either—but there is no difference of opinion concerning the Conduct of Rhode Island—They are betraying the Rights and Interests of New England every day; and their fault is less Criminal then that of Massachusetts—Men who countinance and encourage them—
You must be enough acquainted with American Politicks to percieve that the members of the middle & the south, will not be unanimously zealous at this moment to give N. England two additional senators—
If the new Government has dominion enough over the minds and Hearts of Men to maintain its ground in the states that have accepted it, Rhode Island will come in, if not, the other states will go out, and the Government will expirze.
Our Eastern friends seem to have reason to desire a Port of delivery eastward of Portland, but that Bill is not yet digested—The members from that Part will endeavour to obtain what is reasonable, and I shall be glad to throw in my mite of asistance to them, in any thing in my sphere—I am Sir, Your most Obedt. / & most Humble servt.

J. Adams